Title: IV. Estimates of Funds Required for the Diplomatic Establishment, 1790–1791, [19 July 1790]
From: Jefferson, Thomas
To: Washington, George



[19 July 1790]


Estimate of the expences of a Minister Plenipotentiary.


Dollars


Minister Plenipotentiary. His salary
9000.


  His Outfit. Suppose it to happen once in 7. years, will average
1285.


  His Return at a Quarter’s salary, will average
321.


  Extras. viz. Gazettes, translating, printing, aids to poor American sailors, couriers and postage about
350.


  His Secretary
1350.



12,306.


Estimate for a Chargé des affaires.



Chargé des affaires. His salary
4500


  His Outfit, once in 7. years, equal to an annual sum of
643


  His Return at a Quarter’s salary, do.
161


  Extras as above
350



 5654.


The Agent at the Hague. His Salary
1300.


  Extras about
100



 1400.




Estimate of the annual expences of the Establishment proposed.


Dollars


France. A Minister Plenipotentiary
12,306


London. Do.
12,306


Madrid. A Chargé des affaires
5,654


Lisbon. Do.
5,654


Hague. An Agent
1,400


Marocco. A Consul
1800


Presents to Foreign ministers on taking leave, @ 1000. Doll. each, more or less, according to their favour and time. There will be five of them. If exchanged once in 7. years, it will be annually
715



39,835.



Estimate of the probable calls on our Foreign fund from July 1. 1790. when the Act for foreign intercourse passed, to July 1. 1791.


Dollars



France. A Minister Plenipotentiary. His Outfit.
9000. 



  His salary, suppose it to commence Aug. 1.
8250  



    Extras
 320  



    Secretary
1237.5
18,807.5


  Chargé. Suppose him to remain till Nov. 1.




    Salary
1,500. 



    Extras
117. 



    His return, a quarter’s salary
1,125  
 2,742  


Madrid. A Chargé. His Salary
 4,500  



    Extras
 350  
 4,850  


Lisbon. A Chargé (or Resident) his Outfit
 4,500  



  His Salary. Suppose it to commence Jan. 1. 1791.
 2,250  



    Extras
175. 
 6,925  


London. An Agent. Suppose to commence




  Oct. 1. @ 1350. D. Salary
1,012.5



    Extras (@ 100. Doll. a year)
 75  
1,087.5


Hague. An Agent

1,400. 


Marocco. Consul

 1,800  


Presents to Foreign ministers. The Dye about
500. 



    2. Medals and chains
 2000  
  2,500  




 40,112  


 